                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

BRANDT STEWART,
#00149539,                               §
                                         §
      Petitioner,                        §
                                         §      Civil No. 3:19-CV-02614-E
v.                                       §
                                         §
ROCKWALL COUNTY,                         §
TEXAS, SHERIFF, et al.,                  §
                                         §
      Respondents.                       §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including

the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge and any objections thereto, in accordance with 28 U.S.C. §

636(b)(1), the Court is of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court. For the reasons stated in the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge, the petition for

habeas corpus filed under 28 U.S.C. § 2241 is DISMISSED without prejudice

for failure to exhaust state remedies.

      A certificate of appealability is not required to appeal in a case under

28 U.S.C. § 2241. See Montano v. Texas, 867 F.3d 540, 547 n.8 (5th Cir. 2017).

If the petitioner files a notice of appeal, he must pay the $505.00 appellate
filing fee or submit a motion to proceed in forma pauperis and a properly

signed certificate of inmate trust account.

      SO ORDERED.

      Signed December 2, 2019.

                                          _____________________________
                                          ADA BROWN
                                          UNITED STATES DISTRICT JUDGE
